DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 31-33, 38-41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parfondry (US 2015/0151592, of record) and further in view of Berger (US 4,480,009, of record).   
As best depicted in Figure 1, Parfondry is directed to a foam-containing tire, wherein said foam is a conventional reaction product of a polyisocyanate and a polyol (Paragraph 22).  In such an instance, however, the foam of Parfondry is devoid of a polysiloxane diol and/or a polysiloxane amine.
Berger, on the other hand, is similarly directed to polyurethane foams.  Berger teaches the inclusion of a polysiloxane having amine groups (polysiloxane diamine) or hydroxy groups (polysiloxane diol), for example, in such a polyurethane foam in order to, among other things, improve, mold release properties (Column 54, Lines 1-20 and Lines 66+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a polysiloxane in the foam composition of Parfondry for the aforementioned benefits.  It is further noted that the foam of Parfondry can be formed prior to introduction into the tire (Paragraphs 39 and 62) and 
Lastly, regarding claim 31, the modified foam of Parfondry would have the “capability” of degrading upon contact with a source of fluoride anion (based on the fact that the modified foam of Parfondry includes a polyol, an isocyanate, and a polysiloxane).
As to claims 32, 38-41, Parfondry teaches the claimed polyol (polyethers or polyesters) and isocyanate compounds (MDI is an aromatic isocyanate) (Paragraphs 13 and 22).  Also, the polysiloxanes taught by Berger are seen to be encompassed by the chemical formulas in (c).
With respect to claim 33, Berger suggests the inclusion of 0.5% to 50% of a polysiloxane by weight of the polyurethane (Column 54, Lines 16+).  Given that the polyurethane is a combination of a polyol and an isocyanate, it reasons that the polysiloxane of Berger would be included in accordance to the claim with respect to the polyol individually.  It is further noted that the claims include the language “about” which further broadens the scope of the claim.
Regarding claim 43, the foam of Parfondry includes a foaming agent (Paragraph 37). 
4.	Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parfondry and
Berger as applied in claim 31 above and further in view of Bullock (US 5,070,138, of record).
As detailed above, Parfondry is directed to a foam formed by combining a conventional polyol and a conventional isocyanate (diphenylmethane diisocyanate).  In such an instance, though, Parfondry fails to specifically teach the inclusion of an oil.
Bullock is similarly directed to a polyurethane tire filling material (foam).  Bullock further teaches that such is formed by reacting an isocyanate (first component), such as diphenylmethane diisocyanate, and a polyol (second component) (Abstract and Column 3, Lines .
Allowable Subject Matter
5.	Claims 34-37 and 44-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed March 4, 2018 have been fully considered but they are not persuasive. 
	Applicant argues that while the word “foam” is mentioned in Berger, the first mention does not appear until column 54.  Additionally, Applicant contends that no claim in Berger mentions the word “foam” and thus, any overlap between the subject matters of Berger and Parfondry is debatable at best.
	The frequency and location of certain terms and descriptions in a disclosure does not correspond with a teaching away.  It is emphasized that Berger specifically states that “the polysiloxane unit can be incorporated into a polyurethane polymer in a variety of ways” and such includes “high molecular weight polyurethane compositions useful as elastomers, protective coatings, and foams” (Column 54, Lines 35-45).  More particularly, when used in foams, the benefits of improved mold release properties are realized (Column 55, Lines 1-15).  Given that the foam of Parfondry can be formed externally of the tire (Paragraphs 39 and 62), such a property would in fact be desirable (foam of Parfondry would be formed in a mold, for 
	Applicant also contends that Parfondry discloses a method of securing the foam to an inner wall or inside of the tire and thus, one would avoid imparting “mold release properties” to the foam of Parfondry.  This might be the case if the foam of Parfondry was designed to attach or bond to an inner wall of inside of the tire in the absence of a bonding medium.  However, Parfondry specifically states that an adhesive composition or double-sided adhesive tape can be used to attach the foam to an inner wall or inside of the tire.  The presence of mold release properties that provide benefits in the manufacture of the foam would not be expected to impede the bondability of the foam, when placed within the tire cavity (adhesive or tape would provide a suitable attachment).      
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 11, 2021